 



Exhibit 10.78
AMENDMENT 7
TO
AMENDED AND RESTATED PLATINUM PLAN AGREEMENT (WITH INVOICE DISCOUNTING)
     This Amendment 7 (“Amendment”) dated March 28, 2007 is made to the AMENDED
AND RESTATED PLATINUM PLAN AGREEMENT (WITH INVOICE DISCOUNTING) by and among IBM
BELGIUM FINANCIAL SERVICES S.A., with a registered number of R.C. Brussels
451.673 with an address of Avenue du Bourget 42, BE- 1130 Brussels VAT BE
424300467 (“IBM GF” or “us”), Suppliers Distributors S.A. with a registered
number of RC Liege 208795 with an address of Rue Louis Blériot 5, B-4460
Gráce-Hollogne, Belgium (“SDSA”), and Business Supplies Distributors Europe BV a
Netherlands company registered in Maastricht with a Netherlands trade
registration number of HR Maastricht 14062763 with an address of Dalderhaag 13,
6136 KM Sittard, The Netherlands (“BSDE”) (SDSA and BSDE collectively, “you”),
PFS Web B.V. SPRL a company registered in The Netherlands, having the statutory
seat in Amsterdam under the number 17109541, and having the administration and
direction seat in Grace Hollogne, with a Belgian trade registration number of
R.C. Liege 204162, VAT BE 466681054 (“PFS Web B.V. ”) (SDSA, BSDE and PFS Web
B.V. collectively, the “Loan Parties”)
RECITALS:
     A. The Loan Parties and IBM GF have entered into that certain AMENDED AND
RESTATED PLATINUM PLAN AGREEMENT (WITH INVOICE DISCOUNTING) dated as of
March 29, 2002 (as amended and modified from time to time, the “Agreement”);
     B. The Loan Parties have requested and IBM GF has agreed to extend the
Agreement for twelve months;
     C. The Loan Parties agree to certain financial covenants revisions by IBM
GF; and
     D. The parties have agreed to modify the Agreement as more specifically set
forth below,
     upon and subject to the terms and conditions set forth herein.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, IBM
GF and the Loan Parties hereby agree as follows:
Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.
Section 2. Amendment. Subject to Section 4 hereof, the Agreement is hereby
amended as follows:
     A. The Agreement is hereby amended as follows:
     (a) Section 1.1 is hereby amended by adding the following definition:
“Termination Date”: means March 31, 2008 or such other date as to which IBM GF
and the Loan Parties may agree from time to time.
     (b) Section 8.2.7 is hereby amended by deleting it in its entirety and
substituting, in lieu thereof, the following:

          SDSA Amd 7 Amended & Restated Plat Plan   Page 1 of 5  

 



--------------------------------------------------------------------------------



 



” Financial Covenants
You agree to comply with the Financial Covenants, if any, set out in the
relevant supplements or the Schedule. You also agree that you will not, without
our consent, make any of the following payments (“Restricted Payments”) without
our prior written consent (i) declare or pay any dividend (other than dividends
payable solely in common stock of BSDE and/or SDSA and the aggregate amount of
such dividends under this Agreement and the AIF does not cause you or Holdings
to violate such Financial Covenants on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of capital stock of BSDE and/or SDSA or any warrants, options or rights to
purchase any such capital stock or Equity Interests, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of BSDE and/or SDSA
; or (ii) make any optional payment or prepayment on or redemption (including,
without limitation, by making payments to a sinking or analogous fund) or
repurchase of any Indebtedness (other than the Obligations)), except as
permitted by the Amended and Restated Notes Payable Subordination Agreement.
However, as long as you are not in violation with any such Financial Covenants
prior to or subsequent to the following transactions, (i) BSDE may pay cash
dividends to Supplies Distributors, Inc. up to an amount not to exceed BSDE’s
liquidation value, and (ii) SDSA may pay cash dividends in an amount not to
exceed 407,000 euros to Supplies Distributors, Inc. in fiscal year 2007.”
(c) Section 10.1 is hereby amended by deleting it in its entirety and
substituting, in lieu thereof, the following:
“This Agreement will remain in force until the Termination Date. However
following the occurrence of an Event of Default that we have not waived in
writing we may by notice with immediate effect terminate this Agreement. Upon
any termination of this Agreement we shall have all the rights and remedies set
out in Clause 9.2 until the complete discharge of all the Loan Parties’
obligations to us. Any such termination shall not affect any right we have in
relation to the IBM Reimbursables and IBM Receivables or the Receivables Rights
and the Supplier Obligations and the Product Rights.
     B. The Schedule to the Agreement is hereby amended by deleting such
Schedule in its entirety and substituting, in lieu thereof, the Schedule
attached hereto. Such new Schedule shall be effective as of the date specified
in the new Schedule. The changes contained in the new Schedule include, without
limitation, the following:
Credit Line:          €12,500,000
VAT Receivables:            Deleted from Collateral Valuation
Prepayment Percentage:           (i) 80% of Eligible IBM Reimbursables (1) and
(ii) 80% of Eligible
IBM Receivables

          SDSA Amd 7 Amended & Restated Plat Plan   Page 2 of 5  

 



--------------------------------------------------------------------------------



 



Collateral Value of Stock-in-Trade: (A) 100% of paid for IBM Printing Systems
Division or InfoPrint Solution Company inventory (other than (a) machines which
IBM Printing Systems Division or Infoprint Solution Company has declared
obsolete at least 60 days prior to the date of determination and (b) service
parts) which (i) we have purchased the associated Supplier Invoice from the
Authorised Supplier on or after the Closing Date (ii) purchased directly from
IBM or InfoPrint Solution Company prior to the Closing Date and not subject to
retention of title, provided, however, we have a first priority security
interest in such inventory, (iii) is repurchasable under a repurchase agreement
with the Authorized Supplier and (iv) is secured and managed through a pledge
with Disposition, with coverage percentage acceptable to us (such acceptable
percentage to be determined by us within 60 days of the date this Schedule is
executed)The value to be assigned to such inventory shall be based upon the
Supplier Invoice net of all applicable credit notes.
In the event that products currently supplied by IBM Printing Systems Division
(“InfoPrint Products”) cease to be sold to you by an entity that is wholly owned
by IBM Corporation, on the date of such cessation :

•   Any InfoPrint Products then forming part of the Collateral shall continue to
be Collateral;   •   Any InfoPrint Products supplied by any other legal entity
(as part of the InfoPrint Solutions Company group) thereafter shall only form
part of the Collateral from the date on which IGF has established arrangements
and entered into agreements acceptable to it with such supplier and you for the
continued financing of the InfoPrint Products.

     Financial Covenant Definitions: Changed for net Profit After Tax, Revenue
and Working Capital Turnover.



FINANCIAL COVENANTS
SDSA and BSDE will be required, on a consolidated basis, to maintain the
following financial ratios, percentages and amounts on a year to date basis as
of the last day of the fiscal period under review (quarterly and annually) by us
and IBM Credit:

              Covenant   Covenant Requirement
(i)
  Debt to Tangible Net Worth   Greater than Zero and
 
      Less than 7.0:1.0
(ii)
  Net Profit after Tax to Revenue   Greater than 0.10 percent
(iii)
  Working Capital Turnover (WCTO)   Greater than Zero and
 
      Less than 43.0:1.0

PFSweb, Inc. will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review
(quarterly and annually) by IBM Credit:

                          Covenant         Covenant   Requirement   Date as of
(i)
  Minimum Tangible Net Worth   $ 18,000,000.00     03/31/07 and beyond

          SDSA Amd 7 Amended & Restated Plat Plan   Page 3 of 5  

 



--------------------------------------------------------------------------------



 



Section 3. Conditions of Effectiveness of Consent and Amendment. This Amendment
shall have been authorized, executed and delivered by each of the parties hereto
and IBM GF shall have received a copy of a fully executed Amendment.
Section 4. Representations and Warranties. Each Loan Party makes to IBM GF the
following representations and warranties all of which are material and are made
to induce IBM GF to enter into this Amendment.
Section 4.1 Accuracy and Completeness of Warranties and Representations. All
representations made by the Loan Party in the Agreement were true and accurate
and complete in every respect as of the date made, and, as amended by this
Amendment, all representations made by the Loan Party in the Agreement are true,
accurate and complete in every material respect as of the date hereof, and do
not fail to disclose any material fact necessary to make representations not
misleading.
Section 4.2 Violation of Other Agreements. The execution and delivery of this
Amendment and the performance and observance of the covenants to be performed
and observed hereunder do not violate or cause any Loan Party not to be in
compliance with the terms of any agreement to which such Loan Party is a party.
Section 4.3 Litigation. Except as has been disclosed by the Loan Party to IBM GF
in writing, there is no litigation, proceeding, investigation or labor dispute
pending or threatened against any Loan Party, which, if adversely determined,
would materially adversely affect the Loan Party’s ability to perform such Loan
Party’s obligations under the Agreement and the other documents, instruments and
agreements executed in connection therewith or pursuant hereto.
Section 4.4 Enforceability of Amendment. This Amendment has been duly
authorized, executed and delivered by each Loan Party and is enforceable against
each Loan Party in accordance with its terms.
Section 5. Ratification of Agreement. Except as specifically amended hereby, all
of the provisions of the Agreement shall remain unamended and in full force and
effect. Each Loan Party hereby ratifies, confirms and agrees that the Agreement,
as amended hereby, represents a valid and enforceable obligation of such Loan
Party, and is not subject to any claims, offsets or defenses.
Section 6. Ratification of Guaranty. Each of Holdings, SDI, PFSweb and PFS
hereby ratify and confirm their respective guaranties in favor of IBM GF and
agree that such guaranties remain in full force and effect and that the term
“Liabilities”, as used therein include, without limitation the indebtedness
liabilities and obligations of SDSA and BSDE under the Agreement as amended
hereby. SDI hereby ratifies and confirms its Notes Payable Subordination
Agreement executed by SDI on March 29, 2002 and confirms such Notes Payable
Subordination Agreement remains in full force and effect.
Section 7. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws which govern the Agreement.
Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.

          SDSA Amd 7 Amended & Restated Plat Plan   Page 4 of 5  

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Loan Party has read this entire Amendment, and has
caused its authorized representatives to execute this Amendment and has caused
its corporate seal, if any, to be affixed hereto as of the date first written
above.

                      IBM BELGIUM FINANCIAL SERVICES S.A.   SUPPLIERS
DISTRIBUTORS S.A.
 
                   
By:
          By:        
 
                   
 
                   
Print Name:
          Print Name:        
 
                   
 
                   
Title:
          Title:        
 
                   
 
                    BUSINESS SUPPLIES DISTRIBUTORS EUROPE BV   PFS WEB B.V. SPRL
 
                   
By:
          By:        
 
                   
 
                   
Print Name:
          Print Name:        
 
                   
 
                   
Title:
          Title:        
 
                   
 
                    The following parties agree to Section 6 as applicable to
them.
 
                    SUPPLIES DISTRIBUTORS, INC.   PRIORITY FULFILLMENT SERVICES,
INC.
 
                   
By:
          By:        
 
                   
 
                   
Print Name:
          Print Name:        
 
                   
 
                   
Title:
          Title:        
 
                   
 
                    BUSINESS SUPPLIES DISTRIBUTORS HOLDINGS, LLC  
 
                   
By:
                   
 
                   
 
                   
Print Name:
                   
 
                   
 
                   
Title:
                   
 
                   

          SDSA Amd 7 Amended & Restated Plat Plan   Page 5 of 5  

 